                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 IRMA GOLDEN,

         Plaintiff,                                  Case No. 17-13018
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Stephanie Dawkins Davis

 UAW-CHRYSLER NATIONAL
 TRAINING CENTER,

         Defendant.


                      OPINION AND ORDER GRANTING DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT [35]


       Irma Golden was earning more than $55,000 when she left her job at the UAW-Chrysler

National Training Center (“NTC”) on May 31, 2017. She had worked at the organization for more

than a quarter of a century in a variety of support-staff positions.

       Golden did not leave on the best terms. During the preceding decade, she had complained

to superiors that she was underpaid. And closer to her departure, she had lost some of her job

responsibilities and had been assigned tasks that she found to be menial. These changes, according

to Golden, amounted to a constructive discharge, giving her no choice but to quit.

       Golden then sued the NTC. She alleges that the NTC discriminated against her based on

age and sex and retaliated against her for engaging in protected activity. In particular, Golden

argues that the NTC unlawfully paid her less than two similarly situated coworkers, Alfred Jones

and Michelle Adams. The NTC moved for summary judgment, arguing that Golden cannot

establish any of her claims.

       For the reasons described below, the Court will grant the NTC’s motion.
                                                  I.

        The NTC, an organization jointly operated by UAW and Fiat Chrysler Automobiles,

“provide[s] joint programs for the benefit of UAW-represented workers at FCA and provides

extensive training to FCA employees represented by the UAW.” (ECF No. 36-1, PageID.227–

228.)

        The specifics of Golden’s role are central to this case, so the Court will discuss them in

some detail. Golden, who holds a bachelor’s degree, first joined the NTC as a security guard in

1990. (ECF No. 36-1, PageID.239; ECF No. 36-6, PageID.663.) Within several months, she

moved to the organization’s professional support staff. (Id.) Over the subsequent 26 years, in the

roles of communication specialist and then training specialist, Golden had many job

responsibilities. She worked on numerous conferences and trainings, such as the women’s

committee program and the employee assistance program, and coordinated a March of Dimes

event. (ECF No. 36-6, PageID.682–684.) According to Golden, her functions included planning

the agendas, arranging audiovisual technology, and registering participants. (ECF No. 36-6,

PageID.686–687.) Eventually, she also became responsible for entering information into a

database to track the list of training participants. (ECF No. 36-6, PageID.691–694.) The number

of trainings dwindled, though, in the aftermath of Chrysler’s 2009 bankruptcy and lack of new

hires. (ECF No. 36-4, PageID.489–490; ECF No. 36-9, PageID.1062–1063.)

        Position data questionnaires from three separate points during Golden’s NTC career shed

light on her job responsibilities. Golden’s 1997 and 2005 questionnaires listed her title as “Training

Specialist.” (ECF No. 36-8, PageID.976; ECF No. 36-19, PageID.1198.) The 1997 report

described her principal role as providing “on-going technical expertise and assistance for the

development and implementation of NTC education and training programs,” which included



                                                  2
“involvement with conferences, in-service training, small group sessions, and other activities.”

(ECF No. 36-19, PageID.1198–1200.) Golden’s duties ranged from planning the agendas of the

trainings to taking group pictures. (Id.) Her 2005 questionnaire summarized her position in roughly

the same manner. (ECF No. 36-8, PageID.976–977.) One new addition was that she had become

the program support administrator of TEDS, a “database designed to catalog and track NTC

sponsored training.” (Id.)

       By 2015 Golden’s title had changed slightly to “Training Specialist/[Learning

Management System] Administrator.” (ECF No. 36-7, PageID.969–974.) Golden estimated that

she spent 60 percent of her time delivering trainings and developing training materials for various

programs. (Id.) She worked the remainder of the time providing “[a]dmin responsibilities” for the

Learning Management System (which tracked participant attendance), entering the information of

program attendees into the ToolingU database, and assisting in research for other trainings. (Id.)

The questionnaire confirmed that she had no budgetary duties or supervisory responsibilities. (Id.)

       At some point in 2015, higher-ups at the NTC removed Golden from trainings that included

solely UAW workers. (ECF No. 36-5, PageID.560–573.) For trainings such as UAW new-hire

orientations, the sessions became facilitated by so-called Special Assigned and International

Reps—FCA or UAW employees, respectively, who had been assigned temporarily to the NTC.

(Id.) But as long as the training included some non-union employees, such as members of

management, Golden continued to conduct the trainings as usual. (Id.) According to Delrico Loyd,

who administered the training programs on behalf of UAW, this change aligned with the UAW

philosophy that its members should be trained by UAW-appointed trainers, a group that did not

include Golden. (ECF No. 36-5, PageID.535–536, 564–565.)




                                                3
       Golden was displeased by this change. On July 23, 2015, she sent an email to both Loyd

and Helen Smith, Loyd’s counterpart from the FCA side. Golden was “seeking explanation,” she

wrote, after learning that her “assignment to conduct the Diversity series training for New Hire

Orientation has been eliminated without notification.” (ECF No. 38-8, PageID.1289–1290.) In

response, Scott advised Golden to discuss the matter with her direct supervisor, Lamar Harris. (Id.)

When Harris then met with Golden, he assured her that he would “get to the bottom of it.” (ECF

No. 36-6, PageID.149.) When the two spoke several months later and nothing had happened,

Golden decided to “just let it go.” (Id.)

       Around this time, Golden also was assigned to duties that she describes as “menial.” (ECF

No. 38, PageID.1240.) When she worked at the all-UAW training sessions, she provided support

for the trainers rather than doing the trainings herself. (ECF No. 36-6, PageID.810.) For instance,

Golden advanced the presenters’ slides and checked whether the microphones had batteries. (Id.)

At one weeklong conference, she sat in the back of the room and occasionally made photocopies

or poured coffee for people. (ECF No. 36-6, PageID.812–813.) She also was invited to fewer staff

meetings. (ECF No. 36-6, PageID.792–794.) But she continued to conduct various other trainings,

including the employee assistance program and workplace violence program, as well as organizing

the March of Dimes event. (ECF No. 36-6, PageID.802.)

       In addition to Golden’s frustration with her role, there also was the issue of her

compensation. At several meetings from 2007 until her departure, she expressed to managers that

she desired a larger paycheck. (ECF No. 36-2, PageID.266–269; ECF No. 36-4, PageID.411–414;

ECF No. 36-5, PageID.553–556; ECF No. 36-6, PageID.735–736, 848–850.) As the record shows,

the NTC’s system for establishing wages was not simple. The board of the NTC, which controlled

Golden’s pay, had a system involving a third-party evaluator to set compensation ranges. (ECF



                                                 4
No. 36-1, PageID.229; ECF No. 36-2, PageID.264–265.) But the frequency of this process was

erratic. (Id.) When a third party eventually presented a report in August 2015, the evaluator

suggested that employees in Golden’s category (“Specialists, Exec Asst”) earn between $46,750

and $63,250, with a midpoint of $55,000. (ECF No. 36-1, PageID.237–239.) At the time, Golden

made $26.54 per hour, which amounted to $55,203 per year. (Id.; ECF No. 38-6, PageID.1283.)

       Golden also thought that the NTC had a bias against older employees and would ignore

their needs. (ECF No. 36-6, PageID.822–823.) In a 2015 meeting with Loyd, she asked him to

bring up the issue of her pay with UAW Vice President Norwood Jewell. (ECF No. 36-6, 820–

21.) A month or two later, Loyd and Golden spoke again. (Id.) According to Golden, Loyd told

her that management “want[ed] people to retire” and then asked her directly, “Have you ever

thought about retiring?” (Id.) (Loyd says he “never” had any conversations about retirement with

Golden (ECF No. 36-5, PageID.613), but the Court construes evidence in the light most favorable

to Golden at the summary-judgment stage.)

       About two years later, Golden indeed retired. Soon after, she filed this lawsuit.

                                                II.

       Summary judgment is appropriate only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Hedrick v. Western Reserve Care Sys., 355 F.3d 444,

451 (6th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A fact is

material only if its resolution will affect the outcome of the lawsuit.” Id. at 451–52 (citing

Anderson, 477 U.S. at 248). In evaluating a motion for summary judgment, this Court views the




                                                5
evidence, and any reasonable inferences drawn from the evidence, in the light most favorable to

the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                                 III.

                                                 A.

       When claims under the Age Discrimination in Employment Act (“ADEA”) are based on

circumstantial evidence, the familiar three-step McDonnell Douglas framework applies. See

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 350 (6th Cir. 1998) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973)). First, the plaintiff has the burden to present

sufficient evidence to establish a prima facie case of discrimination. Loyd v. Saint Joseph Mercy

Oakland, 766 F.3d 580, 589 (6th Cir. 2014). To do so, the individual must demonstrate that “she

is a member of a protected class, (2) she suffered an adverse employment action, (3) she was

qualified for the position, and (4) she was replaced by someone outside the protected class or

treated differently from similarly situated, non-protected employees.” Id.1 If the plaintiff satisfies

those criteria, the burden of production in the second step shifts to the employer, who must provide

a legitimate, nondiscriminatory reason for its employment action. See id. at 590. Finally, if the

employer meets its burden, the burden of production shifts back to the plaintiff to show that the

employer’s explanation is pretextual. See id.

       In terms of an adverse employment action, an employee who quits her job instead of being

fired can assert that she was constructively discharged. “To demonstrate constructive discharge, a




       1
          Golden’s brief proposed a substitute fourth factor: “circumstances that support an
inference of discrimination,” citing Blizzard v. Marion Tech. Coll., 698 F.3d 275, 283 (6th Cir.
2012). But Blizzard cited a Supreme Court case that solely restated the law from a different circuit.
See 698 F.3d at 283 (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002)). Under either
fourth factor, however, the result is the same. As discussed in the text below, the facts do not
support an inference of age discrimination.
                                                  6
plaintiff must adduce evidence to show that (1) the employer deliberately created intolerable

working conditions, as perceived by a reasonable person, (2) the employer did so with the intention

of forcing the employee to quit, and (3) the employee actually quit.” Savage v. Gee, 665 F.3d 732,

739 (6th Cir. 2012) (alterations and internal quotation marks omitted). “Whether a reasonable

person would have [felt] compelled to resign depends on the facts of each case,” but the Sixth

Circuit considers the following factors: (1) demotion; (2) reduction in salary; (3) reduction in job

responsibilities; (4) reassignment to menial or degrading work; (5) reassignment to work under a

younger supervisor; (6) badgering, harassment, or humiliation by the employer calculated to

encourage the employee's resignation; or (7) offers of early retirement or continued employment

on terms less favorable than the employee's former status. Laster v. City of Kalamazoo, 746 F.3d

714, 728 (6th Cir. 2014) (alteration in original) (quoting Logan v. Denny’s, Inc., 259 F.3d 558, 569

(6th Cir. 2001)).

       Here, the Court finds that no reasonable jury could conclude that the NTC deliberately

made Golden’s work conditions objectively intolerable, amounting to constructive discharge.

Therefore, Golden is unable to establish that she suffered an adverse employment action, an

element of her prima facie case.

       Golden meets very few of the factors under Laster. She was not demoted. She suffered no

loss of pay or benefits. She was not reassigned to a younger supervisor. Except for one alleged

comment about whether Golden had thought about retirement, which was hardly badgering or

harassing, nobody encouraged her to leave the NTC.

       Golden bases her constructive discharge claim on having her duties reduced to menial

tasks. (ECF No. 38, PagedID.1238–1241.) To be sure, some of Golden’s duties were eliminated

and she was asked to take on others. She no longer conducted certain trainings. She was sometimes



                                                 7
bored. And to her frustration, she was asked for one week to occasionally get coffee and sometimes

had to operate someone else’s slideshow. “Changes in employee responsibilities or authority,

triggered by the company reorganization, without more, do not amount to intolerable conditions

constituting constructive discharge.” Keller v. Allstate Ins. Co., 146 F. App’x 764, 765 (6th Cir.

2005). Golden’s work conditions might have been difficult or unpleasant sometimes, but no

reasonable jury could find that they were objectively intolerable—a high bar.

       Nor were the occasional new tasks, like getting coffee, so “menial or degrading” that a

reasonable person would have resigned. Cf. Logan, 259 F.3d at 571 (finding that a reasonable

restaurant server would have considered mopping floors as a busser to be menial work); Gibbs v.

Voith Indus. Servs., Inc., 60 F. Supp. 3d 780, 800 (E.D. Mich. 2014) (holding that an employee

was constructively discharged when she was reassigned to a work area that contained aggressive

rats and a “wide variety of animal pests (and their associated wastes)”). Finally, Golden cannot

demonstrate that her bosses “deliberately” changed some of her tasks “with the intention of forcing

[her] to quit.” See Savage, 665 F.3d at 739. Indeed, the record is undisputed that Golden’s removal

from certain trainings was due to a new policy that only UAW appointees should perform trainings

solely for UAW members.

       Even if Golden could demonstrate constructive discharge, her prima facie case still would

fail. Golden alleges that the NTC treated her differently from and replaced her with Michelle

Adams, a younger employee.

       Adams, who was 31 years old when she was hired in early 2015, is a relative of Nancy

Adams Johnson, Jewell’s administrative assistant. (ECF No. 36-4, PageID.429; ECF No. 36-6,

PageID.767; ECF No. 36-10, PageID.1102,1119.) Golden believed that Adams received

preferential treatment because of her familial connection to Johnson. (ECF No. 36-6, PageID.790.)



                                                8
By mid-August 2015, Johnson had arranged for Adams to be hired by FCA, after which time

Adams became a UAW member. (ECF No. 36-4, PageID.429–439; ECF No. 36-10, PageID.1129).

From that point forward, Adams remained employed by FCA but tasked to work at the NTC as a

“Special Assigned.” (ECF No. 36-10, PageID.1111.) According to the UAW, FCA employees who

are temporarily assigned to the NTC “remain employees of the UAW or FCA” and “[t]heir

paychecks are issued from and their benefits are set by the UAW or FCA.” (ECF No. 36-1,

PageID.228–229.) Furthermore, the NTC does not have the ability to hire or fire these workers

and reimburses the UAW or FCA for their compensation. (Id.) Individuals who were assigned to

the NTC made about $40 per hour even though a new hire in an FCA plant might start at $15 per

hour. (ECF No. 36-4, PageID.432–433.)

       Adams, who reported to UAW’s Delrico Loyd, was part of a four-person department that

consisted solely of UAW members. (ECF No. 36-10, PageID.1109,1131.) She was given certain

responsibilities that used to be assigned to Golden, such as diversity training. (ECF No. 36-10,

PageID.1113.) Golden and Adams also worked together on many projects, such as certain out-of-

state trainings. (ECF No. 36-10, PageID.1116–1117.) Unlike Golden, Adams did not work on data

entry. (ECF No. 36-10, PageID.1118.)

       But Golden was not replaced by Michelle Adams. In fact, Golden’s position remains

vacant. (ECF No. 36-1, PageID.228.) “A person is replaced only when another employee is hired

or reassigned to perform the plaintiff’s duties.” Pierson v. Quad/Graphics Printing Corp., 749

F.3d 530, 537 (6th Cir. 2014) (quoting Barnes v. GenCorp Inc., 896 F.2d 1457, 1465 (6th Cir.

1990)). Adams was not hired or reassigned to perform Golden’s duties. Rather, Adams was

assigned to the NTC starting in 2015, two years before Golden quit. And their job responsibilities

did not overlap in many areas, such as Golden’s data-entry tasks. Although Adams took over



                                                9
certain duties that used to belong to Golden, “a person is not replaced when another employee is

assigned to perform the plaintiff’s duties in addition to other duties, or when the work is

redistributed among other existing employees already performing related work.” Id. (quoting

Barnes, 896 F.3d at 1465).

       Nor were Golden and Adams similarly situated to each other. Whereas Golden worked for

the NTC, Adams was employed by FCA. Since Golden and Adams had different employers, they

were not similarly situated in all relevant aspects of employment. See Ercegovich, 154 F.3d at 352

(holding that comparators “must be similar in all of the relevant aspects” (emphasis and internal

quotation marks omitted)); Carter v. Arkansas, 392 F.3d 965, 969 (8th Cir. 2004) (holding that

two employees were not similarly situated because they had different employers).

       So Golden cannot make out a prima facie case for this claim either.

       In response to Golden’s allegations, the NTC said that Adams took over some of Golden’s

job responsibilities for various non-discriminatory reasons, including the policy that only UAW

members should train groups of exclusively UAW members. Golden herself believed that Adams

was hired because of her family connections rather than her age. However, because Golden cannot

satisfy step one of McDonnell Douglas, the Court need not proceed to step three (or even step two)

regarding the age-discrimination claims.

                                                 B.

       Second, Golden argues that the NTC violated the ADEA’s antiretaliation provision. That

section makes it “unlawful for an employer to discriminate against any of [its] employees . . .

because such individual . . . has opposed any practice made unlawful by this section, or because

such individual . . . has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or litigation under” the statute. 29 U.S.C. § 623(d).



                                                 10
       The McDonnell Douglas burden-shifting framework applies to this claim, too, so the

plaintiff first has the burden to make out a prima facie case of retaliation. See Weigel v. Baptist

Hosp. of E. Tenn., 302 F.3d 367, 381 (6th Cir. 2002). The requirements of a prima facie retaliation

case are “(1) that the plaintiff engaged in a protected activity; (2) that the defendant had knowledge

of the plaintiff’s protected conduct; (3) that the defendant took an adverse employment action

towards the plaintiff; and (4) that there was a causal connection between the protected activity and

the adverse employment action.” Id. Moreover, the plaintiff must prove but-for causation. See

E.E.O.C. v. New Breed Logistics, 783 F.3d 1057, 1066 (6th Cir. 2015) (explaining the standard in

Title VII cases); Fox v. Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007) (similarly construing

the antiretaliation provisions of Title VII and the ADEA).

       When an individual suffers an adverse employment action “very close in time” to the

moment when her employer learned of her protected activity, there is sufficient evidence of a

causal connection. See Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d 634, 650 (6th Cir.

2015) (quoting Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008)). Typically,

causation is “satisfied only where the adverse employment action occurred within a matter of

months, or less, of the protected activity.” Dye v. Office of the Racing Comm’n, 702 F.3d 286, 306

(6th Cir. 2012) (quoting Dixon v. Gonzales, 481 F.3d 324, 334 (6th Cir. 2007)). “But where some

time elapses” between those two occurrences, “the employee must couple temporal proximity with

other evidence of retaliatory conduct to establish causality.” Yazdian, 793 F.3d at 650 (quoting

Mickey, 516 F.3d at 525).

       Golden asserts that after she complained about her pay, the NTC retaliated against her by

taking an adverse employment action.




                                                 11
       The NTC concedes in its motion that Golden engaged in protected activity when she

complained about her pay. However, the organization disputes that it took an adverse employment

action toward Golden and, even if it did, it maintains there was no causal connection between that

action and Golden’s complaints about her pay.

       The Court finds Golden’s retaliation argument to be unavailing. For starters, it is not clear

which conversation (or conversations) Golden is referencing. She spoke with two managers about

her pay during the period from 2003 to 2006; in 2008, someone in management told her, “[T]here’s

not going to be any raises, and if you want, I could just lay you off”; sometime between 2010 and

2014, she told the co-director of the NTC that she was paid less than Jones; in 2011, she had a

meeting about compensation with her coordinator and the UAW vice president; in 2012, she raised

the issue of pay with the personnel director, who told her that if management reviewed her

compensation, they might pay her less money based on figures from the Bureau of Labor Statistics;

multiple times between 2011 and 2014, she met with her coordinator to request greater

compensation; and in 2014, she complained about her pay to Delrico Loyd. (ECF No. 36-2,

PageID.266–269; ECF No. 36-4, PageID.411–414; ECF No. 36-5, PageID.553–556; ECF No. 36-

6, PageID.735–736, 848–850.)

       As discussed, the undisputed record does not support a claim of constructive discharge.

And even if the complained-about job changes constituted an adverse employment action, Golden

cannot demonstrate causality. When the NTC removed Golden from trainings that involved only

UAW members, it was mid-2015. As “some time elapse[d]” since the most recent complaints,

Golden must “couple temporal proximity with other evidence of retaliatory conduct to establish

causality.” See Yazdian, 793 F.3d at 650. On this issue, Golden’s brief is threadbare. Golden states

only that the NTC knew about her complaints and that she afterward suffered an adverse



                                                12
employment action. What is lacking is any evidence that somebody at the NTC who knew about

her complaints took action because Golden complained. And in the case of some of Golden’s

complaints, many years passed before her job responsibilities changed. In other words, she cannot

demonstrate that the harm would not have occurred “but for” her complaints. So she cannot make

out a prima facie case of unlawful retaliation under the ADEA.

       To be sure, the “burden of establishing a prima facie case in a retaliation action is not

onerous.” Mickey, 516 F.3d at 523. Still, even if Golden could demonstrate a prima facie case, she

cannot satisfy the remainder of the McDonnell Douglas analysis. The NTC articulated a legitimate,

nondiscriminatory reason for altering Golden’s job responsibilities: a new policy that required a

UAW member to conduct trainings of solely UAW members. This explanation satisfies the

organization’s burden of production under step two. See id. at 526. Under step three, the burden

shifts back to Golden to show pretext. See id. To do so, Golden “must produce sufficient evidence

from which the jury could reasonably reject [the NTC’s] explanation and infer that [the NTC] . . .

did not honestly believe in the proffered nondiscriminatory reason.” Id. (quoting Braithwaite v.

Timken Co., 258 F.3d 488, 493–94 (6th Cir. 2001)). “A plaintiff can demonstrate pretext by

showing that the proffered reason (1) has no basis in fact, (2) did not actually motivate the

defendant's challenged conduct, or (3) was insufficient to warrant the challenged conduct.” Id.

(quoting Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000)).

       Regarding the new training guideline, Golden mainly asserts that she “never heard such a

rule before” and it was “no coincidence” that she was the only person affected. (ECF No. 38,

PageID.1248–1249.) But skepticism and unfamiliarity are not enough. She has not produced

sufficient evidence that the NTC’s stated reason was factually untrue, that the organization was

actually motivated by another reason, or that the stated reason did not sufficiently explain why she



                                                13
was removed from the trainings. Since no jury could reasonably reject the NTC’s explanation as

pretextual on this record, Golden’s retaliation claim does not survive summary judgment.

                                                 C.

       Finally, the Court reviews Golden’s allegation of sex discrimination under the Equal Pay

Act (“EPA”).

       To establish a prima facie case under the EPA, a plaintiff must show that “an employer

pays different wages to employees of opposite sexes ‘for equal work on jobs the performance of

which requires equal skill, effort, and responsibility, and which are performed under similar

working conditions.’” Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974) (quoting 29

U.S.C. § 206(d)(1)). To be considered equal work, two jobs may be “substantially equal” rather

than “identical.” Beck-Wilson v. Principi, 441 F.3d 353, 359 (6th Cir. 2006). In deciding whether

two jobs are substantially equal, one looks to an “overall comparison of the work, not its individual

segments.” Id. at 359–60 (quoting Odomes v. Nucare, Inc., 653 F.2d 246, 250 (6th Cir. 1981)). If

a plaintiff has established a prima facie case, the burden shifts to the employer to prove an

affirmative defense. See id. at 360.

       Alfred Jones retired in 2013 after having been a longtime NTC employee—and Golden’s

former supervisor. In his final year at the NTC, Jones earned a salary of $78,395.10. (ECF No. 38-

5, PageID.1275.) Jones received bachelor’s and master’s degrees before joining Chrysler in 1984

as a trainer of new employees. (ECF No. 36-9, PageID.983–985.) He moved over to the NTC as a

job training counselor in 1987, shortly after the center was established. (ECF No. 36-9,

PageID.994.) The NTC paid Jones a salary, rather than an hourly wage, from the beginning of his

employment. (ECF No. 36-9, PageID.1001,1004.) Early on, Jones helped to train facilitators,




                                                 14
reviewed applications for the Tuition Assistance Program, and started the Youth School-to-Work

Program for high school students. (ECF No. 36-9, PageID.997–1000.)

       Jones was Golden’s supervisor for about one year starting in 1997, taking on added

responsibilities and reviewing Golden’s time cards. (ECF No. 36-6, PageID.679,706,749; ECF No.

36-9, PageID.1033.) In 1997, when he led the Educational Services Department, Jones listed three

primary job responsibilities. He spent 40 percent of his time working on the “development,

implementation and presentation” of six worker participation conferences. (ECF No. 36-17,

PageID.1179–1182.) Jones devoted another 30 percent to his responsibilities as chair of the Tuition

Assistance Program (“TAP”). (Id.) And he spent the remaining 30 percent of his time as the

administrator of the School-to-Work Program, where he developed the budget, contracted with

vendors, and scheduled classes. (Id.) During that time, Jones “always” reviewed the drafts of

Golden’s program materials “for additional suggestions and feedback.” (ECF No. 36-19,

PageID.1202.)

       Jones soon returned to his previous position as a “training facilitator” or “educational

services specialist,” where he remained until his retirement. (ECF No. 36-9, PageID.984,1006;

ECF No. 36-18, PageID.1196.) As described in Jones’ position questionnaire from 2005, the last

year provided in the record, his principal role was to provide “educational resources and support

services to various NTC programs, including service as the Chair of the Proposal Evaluation

Committee for [the Tuition Assistance Program].” (ECF No. 36-18, PageID.1196.) Among other

tasks, he assisted in developing workshops for seven NTC programs, assisted in developing

budgets, and designed print materials for conferences. (Id.) When asked to estimate how much of

his work overlapped with that of Golden, Jones estimated about “10 to 15 percent” usually and no

more than “30 percent” in a given year. (ECF No. 36-9, PageID.1054–1055.) Finally, Golden



                                                15
acknowledged in her deposition that she and Jones “didn’t have identical job responsibilities.”

(ECF No. 36-6, PageID.743.)

       Before proceeding to the merits, the Court considers whether Golden timely filed her EPA

claim. The statute of limitations is two years or, in the case of a willful violation, three years.

Logan v. MGM Grand Detroit Casino, 939 F.3d 824, 830 (6th Cir. 2019); 29 U.S.C. § 255(a).

Since Golden does not allege willful conduct, the Court will consider her claims of unequal pay

during the two years prior to Golden’s filing of this suit, i.e., September 12, 2015, through

September 12, 2017. Each unequal paycheck constitutes a violation of the EPA. See Gandy v.

Sullivan Cty., 24 F.3d 861, 864 (6th Cir. 1994).

       Golden resigned effective May 31, 2017. (ECF No. 36-6, PageID.873–874.) But Jones,

who is Golden’s lone comparator, left the NTC on August 2, 2013. (ECF No. 36-16, PageID.1177.)

August 2013, then, was the last time when Golden and Jones both received paychecks from the

organization. So although Golden received many paychecks in the two years before September 12,

2017, Jones received none.

       The NTC argues that Golden waited too long to bring her case. In at least one Sixth Circuit

case, the defendant was granted summary judgment because the only man similarly situated to the

female plaintiff had retired outside the statutory period. See E.E.O.C. v. Penton Indus. Pub. Co.,

851 F.2d 835, 838 (6th Cir. 1988). The court reasoned that “no male employee was thereafter paid

more than a similarly situated female employee” and the plaintiff could not “demonstrate any

present disparity in wages.” Id. at 838–89.

       A few years later, another in-circuit opinion somewhat limited Penton to its facts. See

Gandy, 24 F.3d at 865 (holding that the court was “not constrained by Penton” because the

plaintiff’s comparator was a predecessor rather than a coworker). In that opinion, the court also



                                                   16
commented that “Penton does not suggest how the discrimination ceased since the female

employees continued to be compensated at the discriminatory wage rate.” Id. At least two other

circuits follow the rationale of Penton. See Snider v. Belvidere Twp., 216 F.3d 616, 618 (7th Cir.

2000) (“[T]he male’s departure ends the allegedly discriminatory wage differential.”); Pollis v.

New Sch. for Soc. Research, 132 F.3d 115, 118–19 (2d Cir. 1997). On the other hand, one Fourth

Circuit opinion strongly disagreed with Penton and held that a plaintiff could bring an EPA suit

even though her comparator had retired outside the limitations period. See Brinkley-Obu v. Hughes

Training, Inc., 36 F.3d 336, 345–51 (4th Cir. 1994); see also id. at 349 n.30 (criticizing Penton as

being contrary to EEOC regulations).

       But the Court need not resolve this issue because Golden cannot make out a prima facie

case of sex discrimination. Simply put, she and Jones performed jobs that were not “substantially

equal” and did not require “equal skill, effort, and responsibility.”

        By Jones’s estimation, no more than thirty percent of his work overlapped that of Golden.

Golden does not dispute this. In her response to the summary-judgment motion, she states that

roughly “80% of each one’s time was spent together training with teams, and the remainder of

their time was spent on related activities.” (ECF No. 38, PageID.1251.) She continues: “They

conducted training at NTC and trained around the country with teams, conducting sessions in

different plants, organizing conferences around the country.” (Id.) But spending time together on

projects does not equate to doing the same job. Nor do two members of the same team always have

equal job functions. Jones also had many responsibilities that Golden never shared. At one point,

Jones served as Golden’s supervisor and reviewed her work. He served as the chair of a committee

for the Tuition Assistance Program, administered the School-to-Work program, and assisted in




                                                 17
developing budgets. Golden never had these responsibilities. Her job also consisted of functions,

like data entry, that were not a part of Jones’s portfolio.

       By making an “overall comparison of the work,” see Beck-Wilson, 441 F.3d at 359, no

reasonable jury could find that the jobs were substantially equal. In at least some instances, such

as developing budgets, Jones’s work required more “skill, effort, and responsibility” than

Golden’s. And without demonstrating that she and a male comparator did equal work, Golden

cannot make out a prima facie case of sex discrimination.

                                                 IV.

       Because the Court finds that the NTC is entitled to judgment as a matter of law on all three

counts, the motion for summary judgment is hereby GRANTED. Therefore, the case is

DISMISSED.

       SO ORDERED.

       Dated: November 14, 2019



                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                                  18
